                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 2/18/2020

 MARVIN AGUILAR GARCIA,

                                 Petitioner,                     20-CV-1047 (VEC)
                     -against-                                        ORDER
 THOMAS DECKER, et al.,

                                 Respondents.

VALERIE CAPRONI, United States District Judge:

       WHEREAS on February 6, 2020, Petitioner filed a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 (Dkt. 1);

       WHEREAS on February 7, 2020, the Court ordered Petitioner to file an Amended

Petition omitting all “core” challenges to Petitioner’s physical detention no later than February

14, 2020 (Dkt. 4);

       WHEREAS Petitioner has not filed an Amended Petition;

       IT IS HEREBY ORDERED THAT:

       1. Because the Petition raises both “core” challenges to physical detention and “non-

           core” challenges to removal proceedings, and because Petitioner is currently detained

           in New Jersey, the proper venue for this case is the District of New Jersey. See S.N.C.

           v. Sessions, 325 F. Supp. 3d 401, 409 (S.D.N.Y. 2018);

       2. This case is immediately TRANSFERRED to the United States District Court for the

           District of New Jersey.
SO ORDERED.

Dated: February 18, 2020
       New York, New York

                                  VALERIE CAPRONI
                                United States District Judge




                            2
